                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EVELYN NIEVES DIAZ                           :           CIVIL ACTION
                                                 :
      v.                                         :           No. 18-5075
                                                 :
    ANDREW SAUL,1                                :
    COMMISSIONER OF SOCIAL                       :
    SECURITY                                     :

                                            ORDER

           AND NOW, this 3rd day of March, 2020, upon consideration of Plaintiff Evelyn Nieves

Diaz’s Brief and Statement of Issues in Support of Request for Review, the Commissioner of

Social Security’s response thereto, and Diaz’s reply, and after careful and independent review of

the Report and Recommendation of United States Magistrate Judge Lynne A. Sitarski, the

Commissioner’s objection, and Diaz’s response to the Commissioner’s objection, it is ORDERED:

           •   The Commissioner’s objection to the Report and Recommendation (Document 26) is

               OVERRULED;2



1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
2
  Plaintiff Evelyn Nieves Diaz seeks review of an Administrative Law Judge’s (ALJ) decision to
deny her social security benefits. Diaz argues the ALJ lacked authority to decide her case because
he was unconstitutionally appointed. See generally Lucia v. SEC, 138 S. Ct. 2044 (2018). The
Commissioner concedes this point. Nevertheless, the Commissioner argues Diaz is not entitled to
relief because she failed to exhaust her Appointments Clause claim.
        According to a recent precedential Third Circuit decision, a plaintiff is not required to
exhaust an Appointments Clause claim before the Social Security Administration. See Cirko ex
rel. Cirko v. Comm’r of Soc. Sec., 948 F.3d 148, 153 (3d Cir. 2020). With this authority, United
States Magistrate Judge Lynne A. Sitarski issued a Report and Recommendation (R&R)
recommending Diaz’s request for review be granted and her case be remanded to the
Commissioner for further proceedings before a different, and constitutionally appointed, ALJ. See
R. & R. at 3–4, Jan. 29, 2020, ECF No. 22. The Commissioner objects to the R&R because, despite
Cirko being binding precedent on this Court, it is his position that Diaz must exhaust her
Appointments Clause claim.
       •   The Report and Recommendation (Document 22) is APPROVED and ADOPTED;

       •   Diaz’s Request for Review (Document 15) is GRANTED;

       •   Judgment is entered in Diaz’s favor by separate order; and

       •   This case is REMANDED to the Commissioner of Social Security pursuant to sentence

           four of 42 U.S.C. § 405(g) for further proceedings before a different, and

           constitutionally appointed, Administrative Law Judge consistent with the Report and

           Recommendation.



                                                     BY THE COURT:



                                                      /s/ Juan R. Sánchez s
                                                     Juan R. Sánchez, C.J.




        The Commissioner’s objection is overruled because Cirko is binding authority on this
Court (as the Commissioner concedes). Diaz was not required to exhaust her Appointments Clause
claim. She is thus entitled to relief because the ALJ who decided her case was not constitutionally
appointed. Accordingly, the Court grants Diaz’s request for review and remands this case. On
remand, the Commissioner shall grant Diaz a new hearing before a constitutionally appointed ALJ
other than the one who presided over her first hearing. See Cirko, 948 F.3d at 159–60.
                                                2
